﻿100.	Those of us who have had the privilege and pleasure of knowing and working with you, Sir, for many years when you represented your country in the United Nations cannot but rejoice at your accession to the presidency of the General Assembly. It is therefore with great pleasure that I join those speakers who preceded me at this rostrum to convey to you my most sincere and cordial congratulations on the occasion of your election.
101.	Your election is a well-deserved tribute paid not only to your outstanding qualities as a diplomat and statesman with wide and rich experience of international relations and a profound knowledge of the United Nations, designated quite naturally for this important function, but also to Yugoslavia, your country, and more particularly its distinguished Head of State, Marshal Tito, for their enormous contribution to the cause of peace and international security and peaceful coexistence among peoples of different origins and conditions. You may rest assured that, in the exercise of your functions, you can always rely on the full co-operation of the delegation of the Ivory Coast.
102.	I should like to avail myself of this opportunity to associate myself with the tributes paid to Mr. Amerasinghe, your predecessor, and tell him how greatly we appreciated the remarkable manner in which he presided over the thirty-first session of the General Assembly.
103.	The dynamism, the courage, the acute sense of duty and untiring dedication shown by the Secretary-General, Mr. Kurt Waldheim, during his first term of office in the service of the international community fully justified the wise decision taken by the Assembly last year to re-elect him to his high office. The Ivory Coast, its Government and people welcome that decision and wish to assure him once again of their full support of his efforts in favour of international peace and security.
104.	I should like finally to address my sincere congratulations, and to extend a warm welcome, to two new Members of our Organization: The Socialist Republic of Viet Nam and the Republic of Djibouti. We wish to let their representatives know that we are ready to co-operate with them within the framework of the United Nations and to maintain friendly relations with their two countries.
105.	The independence and admission of the Republic of Djibouti to the United Nations marks the end of French colonization in Africa. This affords us an opportunity again to pay a sincere tribute to France on its decolonization endeavours, which have enabled almost 20 African States, today masters of their destiny, to make their modest contributions to building that peace to which the whole of mankind aspires. But we would not be sincere if we did not say-that that remarkable task would remain incomplete so long as France, together with the Republic of the Comoros, has not found a solution allowing for the peaceful reintegration of Mayotte Island into the Comorean group, thus enabling the Republic of the Comoros to recover its unity and territorial integrity. For our part, we place our confidence in France and the Comoros, two friendly countries to which we are bound by so many ties, and we are certain that they will settle this regrettable dispute by negotiation-something that would promote fruitful cooperation between their two countries and relieve their friends.
106.	In addressing members of the Economic and Social Council in Abidjan on 30 June 1976, the President of the Republic of the Ivory Coast reaffirmed:
"... the fundamental principles of the internal and external policies of the Ivory Coast are its faith in the destiny and nobility of man, its constant openness to men and to all things, its unshakable faith in the virtues of peace and dialogue, and its complete readiness to cooperate in friendship with all countries."
Peace remains the basis of that policy, and its aim the well-being of man in freedom and dignity, which presupposes that his fundamental needs are met and that he can live a decent life allowing for his full development in his natural environment. Those principles guide our daily action and govern our position.
107.	It is in the light of those fundamental considerations that I shall endeavour to address myself to some of the burning problems on our agenda for the current session. These problems are not new, and neither are our positions, which are well known to all.
108.	At this stage I must recognize that most of the speakers who have taken part in the debate have said that the international situation is very bleak and that the world is confronted with conflicts and difficulties of every kind. In the face of the desolating spectacle of a divided world prey to the fury of war and violence, to waste of so many resources for destructive purposes, to flagrant injustices and inequalities, to serious violations of human rights, and to increasingly intolerable racial discrimination, the Ivory Coast cannot but deplore the lack of courage and political will which has prevented us, and in particular the more powerful countries, from doing everything in our power to find a satisfactory solution to such problems and thus hastening the dawn of a world of peace, justice and progress.
109.	It seems as if we are resigning ourselves to our fate, as if we have become incapable of forming or putting forward creative ideas. Incapable of solving existing conflicts that endanger peace and international security, we are doing everything to stoke up existing hotbeds of war, or start new ones, and to poison the situation at a time when laudable efforts are being made to reach pacific settlement of certain situations or to break the impasse reached in others. These efforts give us grounds for hope and for viewing the future with some optimism, provided we do everything in our power to put an end to the infernal cycle of violence, while respecting human rights for all and taking advantage of the fruits of economic growth and the progress of science and technology.
110.	The accession to independence of the Republic of Djibouti should not make us forget that the political situation in Africa is still of concern. White racist minorities continue to maintain their implacable domination over and subject to inhuman treatment millions of Africans in Namibia, Zimbabwe and South Africa, denying their right to freedom and dignity. Frontier disputes, at times leading to bloodshed, and conflicts that are fanned and maintained by certain arms merchants who take advantage of such situations to enrich themselves or to enlarge their areas of influence, pit Africans against each other.
111.	Because more than any other continent it needs peace to catch up after its long delay on the road to progress, Africa, and the Ivory Coast in particular, hopes that every effort will be made to ensure the complete decolonization of the continent and the total elimination of racial discrimination in order to restore to the African his dignity and all of his rights.
112.	In the face of the stubbornness of the white minorities in southern Africa and their attitude of defiance, it is said that the only solution is recourse to armed struggle. It certainly cannot be asserted that those who hold such views are wrong. For our part, although we understand their reasons, we still continue to advocate recourse to negotiation and dialogue to settle the problems of southern Africa. The initiatives taken in this respect can in no way represent an obstacle to the heroic struggle of the liberation movements; quite the contrary, they supplement them and seek to facilitate the search for a negotiated political solution, alleviate the sufferings of the oppressed peoples, and bring peace to Africa.
113.	The Ivory Coast has not been slow in making its modest contribution to such initiatives. While upholding in its own way, but effectively and concretely, the struggle waged by the liberation movements, it has exhorted all those who have privileged relations with such regimes and are in a position to exert some influence over them to act to promote .the quest for a negotiated solution of the problems in the region. In the course of its direct or indirect contacts, it has informed the South African and Rhodesian leaders of the necessity and urgency of peaceful change for the transfer of power, without prior conditions, to the black majority in Zimbabwe, rapid accession to independence for Namibia and the establishment of racial equality in South Africa.
114.	We are happy to note that these efforts are yielding their fruits and that the prospect of speedy accession to independence by Namibia and Zimbabwe is emerging, despite the difficulties still to be overcome.
115.	We are gratified in this connexion to find that, as regards Namibia, the five Western members of the Security Council have taken the initiative of contacting the South
African authorities in order to find a way out of the Namibian deadlock and prevent South Africa from executing its plan concerning that Territory.
116.	The Ivory Coast considers that the international community should not minimize the importance of such an initiative. We must therefore not only place our trust in them but encourage them to continue their negotiations with the South African authorities in order to facilitate the implementation of the provisions of Security Council resolution 385 (1976) of 30 January 1976, which defines the modalities for Namibia's accession to independence through free and democratic elections under United Nations supervision.
117.	As regards Southern Rhodesia, the United Nations has just been officially seized of a series of proposals elaborated by the United Kingdom and the United States Governments in consultation with the parties concerned and aimed at restoring legality in that country and at the transfer of power to the African majority. Although these proposals give rise to some reservations, we believe that they could serve as a reasonable basis for negotiations, enabling us to achieve our common objective: the accession of the African majority to power in Zimbabwe.
118.	Problems that are both difficult and complex, in particular those relating to the respect for the law and maintenance of order during the transitional period, must be solved, just as the parties concerned should agree on practical modalities for free and democratic consultations enabling the people of Zimbabwe to decide its future, establish its own institutions and elect its own leaders.
119.	We regard as positive the fact that the Security Council, following a request by the United Kingdom, should have requested the Secretary-General in its resolution 415(1977) of 29 September 1977 to designate a special representative:
"... to enter into discussions, with the British Resident Commissioner designate and with all the parties, concerning the military and associated arrangements that are considered necessary to effect the transition to majority rule in southern Rhodesia ...".
120.	The role assigned to the special representative of the Secretary-General, who is called upon to work in close co-operation with the British Resident Commissioner, engages the United Nations in the process of political settlement of the Rhodesian question and leads it to assume responsibilities which in no way change those of the United Kingdom, which we continue to recognize as the Administering Power in Southern Rhodesia. We hope that these two persons will benefit from the co-operation and support of all the parties concerned and of Member States in order to find a solution to the difficult problems still to be resolved.
121.	It is surprising that, while the African countries which are the first concerned give their agreement to the designation of the representative of the Secretary-General, certain Powers should attempt to make us believe that Africa wishes to become the accomplice of a neo-colonialist plan to perpetuate colonialism on the African continent. Those Powers act as if the Africans were not sufficiently mature to know where their own interests lie.
122.	We understand that those who have everything to gain from the perpetuation of the war in southern Africa because it favours their designs cannot easily accept the peaceful means of settlement of the problems in that region and elsewhere.
123.	For 30 years the United Nations and the international community have been denouncing and condemning the heinous system of apartheid and attempting in vain, through many resolutions, to find a solution to that problem. To us, apartheid is less a question of decolonization than an interracial conflict in which the black man, economically and intellectually subjected, suffers the crushing white domination which is determined to plunder all his rights. That is why we regard apartheid as an insult to our dignity as blacks. This is enough to justify our aversion to that policy and our determination to do everything in our power to eliminate it.
124.	As recalled recently in Libreville by President Houphouet-Boigny on the occasion of the fourteenth regular session of the Assembly of Heads of State and Government of the Organization of African Unity, the Ivory Coast "has never failed on a single occasion to condemn unequivocally and unreservedly this inhuman policy and all forms of racial discrimination." This firm condemnation of apartheid and its evils does not prevent us from hoping for its elimination through peaceful means.
125.	In the contacts we have established with the South African authorities we have not failed to try to make them understand the dangers to Africa of maintaining this heinous policy which has been unanimously condemned by the international community. We have always endeavoured to convince them of the need to open a dialogue with the large black majority in order to achieve racial equality in South Africa.
126.	We have no illusions that these contacts alone will lead to the changes we are requesting, but we are still convinced none the less that they do enable us to do away with mistrust, while promoting understanding and confidence, convincing the white South Africans of the uselessness of their arguments and the need to put an end to massacre and assassination, which we strongly condemn, while at the same time making it possible to bring about the changes likely to guarantee to all the African inhabitants of South Africa the same rights and obligations and the same opportunities for development. This is our conviction. We are inspired by a single concern, that of peace, which is indispensable to Africa if it is to do away with underdevelopment while restoring the dignity of all Africans.
127.	This same desire for peace compels us to address a pressing and brotherly appeal to those African countries which have boundary conflicts and other differences to cease hostilities, end their quarrels and enable those bodies set up - by the OAU to contribute to the settlement of the differences, in keeping with the OAU Charter. We invite them to open negotiations under the aegis of the OAU in order to solve their disputes and restore the best possible relations of good neighbourliness.
128.	Likewise, we avail ourselves of this opportunity to declare solemnly from this rostrum that if any African State believes that it has a dispute with the Ivory Coast we are ready to meet its representatives anywhere and at any time to seek out ways and means of settling that dispute, because we wish to maintain relations of friendship and trusting co-operation with all African countries without exception, and especially with our immediate neighbours.
129.	The situation in the Middle East still gives rise to serious concern. Our attitude in respect of this problem has always been inspired by peace. Peace is indivisible. The peace we want for Africa we also wish for the Middle East. But that peace cannot be realized unless we resolutely tackle the very heart of the problem, that of enabling the Palestinian people to find, like all the other peoples on earth, a homeland in which they can live and develop.
130.	We believe that the settlement of the Palestinian problem is the condition sine qua non for the establishment of just and durable peace in the Middle East. We rejoice at the sincere efforts deployed to reconvene the Geneva Peace Conference. We fear, however, that those efforts will prove vain if the representatives of the Palestinian people are not closely associated with the negotiation process and the search for peace and if the legitimate rights of that people and other peoples in the region are not recognized by all sides.
131.	Any progress in this patient quest for peace presupposes that the protagonists in the drama in the Middle East accept the fact of Israel and of Palestine; that is to say, on the one hand, that the Arabs-including the Palestinians—recognize the existence of Israel as a sovereign and independent State and its right to live within recognized and secure boundaries and, on the other hand, that Israel, for its part, recognize the legitimate rights of the Palestinian people, in particular its right to a homeland in the land of that Palestine that they all claim.
132.	For our part, we reaffirm unequivocally Israel's right to existence, just as we desire the creation of a Palestinian State distinct from Israel and Jordan, without our prejudging the future and the relations that those States may in all sovereignty decide to establish among themselves. The Ivory Coast continues to believe that Security Council resolutions 242(1967) and 338(1973) and General Assembly resolution 3236 (XXIX) of 22 November 1974 constitute a reasonable basis for the overall settlement of the Middle East question.
133.	We consider that this last resolution, which reaffirmed the legitimate rights of the Palestinians, redresses the weaknesses and the gaps in the first two resolutions. Some of its provisions would therefore gain much were they to be taken up by the Security Council to complete its resolutions 242(1967) and 338(1973), since we are all agreed that the legitimate rights of the Palestinians should be taken into account, just as these two resolutions affirm the rights of all States in the region, including those of Israel.
134.	It is necessary, therefore, for Israel to withdraw from the Arab territories it has occupied since 1967 and refrain from any action likely to jeopardize the peace efforts. In this connexion we feel that the recent measures taken by the Israeli Government in its territories are not likely to facilitate the settlement of the Middle East problem. This is something we deplore. It is also necessary that an end be put to the state of belligerence prevailing in the region and that the Palestinians abandon their desires to destroy the State of Israel.
135.	With reference to the participation of the Palestine Liberation Organization in the negotiation process, we believe that it would be a political error to persist in denying that organization its rights. The participation of the Palestinians in one way or another appears to us to be of the highest importance in the present circumstances. We are happy to note that the great Powers, and in particular the United States of America through its most authorized voice, should have arrived at the same conclusion, namely, that there cannot be peace in the Middle East unless the Palestinians participate in the elaboration of the modalities that should lead to peace. Any peace concluded without them is, sooner or later, bound to fail. And, it is to no one's interest that it should do so.
136.	That is why we are gratified at the present development of affairs and the efforts deployed these days by all the parties concerned to devise a formula which would make it possible to overcome procedural obstacles in order to convene the Geneva Conference, where Arabs and Israelis could open useful negotiations with a view to laying the basis for their harmonious coexistence in the region.
137.	We are, of course, aware "of the complexity of the tasks ahead. But we are also certain that if all the parties, overcoming rancour and hatred, mistrust and intransigence, were determined to negotiate in good faith all aspects of the situation in the Middle East, it is not unreasonable to believe that peace could be restored in that region in so far-as the parties concerned themselves will have negotiated the conditions of that peace.
138.	For its part, as President Houphouet-Boigny declared on 2 July last, in Libreville, the Ivory Coast will support any initiative, any effort and any negotiation enabling that region to devote itself at last, in peace, to the great realizations that its human wealth and economic potential enable it to envisage as soon as armed tension shall have given way to the reconciliation of peoples which a long history has condemned to live together.
139.	Other hotbeds of tension continue to retain our attention. While we can congratulate ourselves at the fact that the United States and Panama should have arrived at an agreement enabling the Republic of Panama to recover in time its full sovereignty over the Panama Canal Zone, we cannot say the same of Cyprus where no progress has been registered in intercommunal negotiations, and where one part of the territory is still under foreign occupation. We urge the representatives of the two Cypriot communities to resume their negotiations under the aegis of the Secretary- General of the United Nations to settle this question peacefully in order to safeguard the territorial integrity, political independence and non-alignment of the Republic of Cyprus. We consider that the United Nations resolutions on the question should be effectively implemented by all the parties concerned.
140.	Despite the adoption of partial measures and the conclusion of bilateral agreements, despite lofty declarations of intention and anguished appeals for disarmament, the nuclear and conventional arms race continues inexorably, is even being accelerated and intensified, and poses to mankind more terrifying threats than ever.
141.	Military expenditures in the world have grown from $270 billion in 1974 to some $350 billion in 1976; 5 to 6 per cent of the world's production of goods and services is absorbed by these expenses. What madness, what squandering in the face of the misery, the disease, the poverty, the hunger and the ignorance of a large part of the world's population! And yet, as stated by President Houphouet- Boigny:
"Just a part of the sums devoted to these engines of war would suffice rapidly to return the whole of mankind everywhere on our planet to a state of dignity and give it back its joie de vivre."
142.	With this sad reality as the starting-point we associate ourselves with all who demand true, general and complete disarmament under appropriate international control, and await hopefully the special session of the General Assembly in 1978 to be devoted to that problem. We hope that the great nuclear Powers and all those who are about to become nuclear Powers or are engaging in the arms race, will assume firm and precise commitments to reverse the trend and to lead us progressively to true disarmament.
143.	Following the serious economic crisis in 1973, the need for a new concept of international economic relations, founded on justice, equity and interdependence, has made itself felt. The Declaration and the Programme of Action on the Establishment of a New International Economic Order and the Charter of Economic Rights and Duties of States adopted by the General Assembly of the United Nations have laid the bases of those relations designed to ensure the economic and social progress of the third-world countries, to strengthen their political independence, to establish more harmonious relations among States and to guarantee the peaceful evolution of the world.
144.	This structural reform of the world economy, desired and accepted by all, can only be achieved through bold decisions adopted by the international community in essential spheres such as international trade, the transfer of resources, industrialization, agricultural development and the use of science and technology. However, despite the constructive dialogue that has taken place in the United Nations and in other bodies, among different groups of countries, very meagre progress has been achieved in concrete terms with a view to establishing that new international order.
145.	The Conference on International Economic Cooperation held in Paris at the happy initiative of the President of the French Republic did not achieve its objective, namely, the adoption of concrete proposals for the establishment of the new international economic order and for the solution of the most pressing problems of the developing countries and the industrialized countries alike.
146.	The agreements arrived at on the principle of the establishment of a common fund for the financing of buffer stocks of primary commodities, on the development of an economic and social infrastructure, particularly in Africa, and on a $1 billion programme of special action for the benefit of the least privileged countries do not authorize us to boast that we have achieved any victory because what is most important remains to be done. And what is this that still remains to be done in the developing countries?
147.	First of all, measures must be taken to make international trade more balanced and therefore more favourable to the least developed among the developing countries—for instance, by the organization of markets so as to put an end to the deterioration in their terms of trade while ensuring that the developing countries derive sufficient and regular earnings from all their exports.
148.	Next, there is the increase of resources allocated to the financing economic and social development of the countries of the third world, either through the channel of direct financial aid or through the reform of the international monetary system and the establishment of a new financing mechanism. The consideration of the important and delicate question of the debt burden of the developing countries, in our view, should be carried out with care and realism—realism concerning the diversity of the situation of the countries concerned-so as to avoid apparently useful and effective proposals turning against their authors by creating situations which would block the development of countries that, for a long time to come, will still need the support of foreign capital.
149.	In addition, there should be rational use of science and technology in the service of development in order to achieve a new distribution of world economic activities that would take account of the interests of all the peoples of the world and preclude any harmful social repercussions.
150.	Lastly, we must determine the most favourable conditions for intensifying effective economic co-operation among the developing countries themselves in order to achieve the optimal utilization of their human and material potential. The Ivory Coast believes that this co-operation among ourselves, the developing countries, which can be achieved only through successive regional approaches, will be the best illustration of our readiness to take charge of our own economic development. For its part, my country is devoting itself sincerely, actively and enthusiastically to this task in close co-operation with our neighbouring countries within the framework of agreements based on effective solidarity.
151.	All the international conferences held these past years on problems of world interest, such as those of the environment, population or food, have greatly contributed to a better understanding of existing relations among peoples in all spheres of human endeavour. Never has mankind given so much collective attention to the human predicament and to the means of improving it. It would be disastrous to interrupt the positive dialogue that has been instituted between different groups of countries within the United Nations system and in other international forums.
152.	We must therefore attempt, through negotiation, to find practical solutions that will fully take into account the well-understood interests of all States while bringing us closer to our objective, man's well-being.
153.	But that goal cannot be fully ensured unless basic human rights are respected.
154.	Particular stress has been placed of late on persistent violations of those rights committed, not only by the colonialist and racist regimes of southern Africa, but also by many Governments of States Members of this Organization. In some independent countries, torture, arbitrary trials, summary executions and deprivation of rights and freedom have become commonplace. The Ivory Coast does not wish to interfere in the internal affairs of other States, but it believes that the hypocritical attitude we adopt, too often out of complacency, encourages those violations. While we mobilize to defend the human rights violated in a particular country, we keep a guilty silence on the same violations in some other country, depending on whether or not the particular regime is to our liking.
155.	We ought to have the courage to denounce all human rights violations wherever they occur and whoever are the perpetrators. That is the best way of ensuring respect for human rights everywhere and by all, because, as President Houphouet-Boigny, teaches us:
"Mankind's well-being is not achieved by persecuting people. We cannot, without shame, proclaim that we are pursuing a policy of social development, a policy of progress, when concentration camps, political persecutions, torture, executions and segregation are growing in number."
We must, therefore, make our actions consistent with the conventions, charters and other solemn declarations to which we have freely adhered, and must ensure that our will to defend human rights does not once again remain a mere pious wish.
156. We have confined ourselves in this statement to some of the fundamental problems whose rapid solution is indispensable for world peace. This does not mean that other problems are not of interest; we are equally concerned with their solution. Indeed, we hope that they will be solved as soon as possible.
157 In this difficult world it is more important than ever for us to strengthen the role of the United Nations, the. ideal forum for reaching agreement, where we can all combine our efforts to speed up the solution of the political, economic, social and cultural problems confronting mankind. We must increase the capacity of the United Nations to enable it to act effectively to attain the purposes and objectives set forth in its Charter.
158.	To that end, we are in duty bound to reaffirm our unreserved adherence to its ideals and our commitment to work untiringly, individually or collectively, to achieve them; to conform our daily actions to its principles; to implement in good faith its resolutions and decisions; and to resort to the Organization whenever international peace and security are in danger.
159.	That is the commitment to which we invite you 3ll to subscribe to today. For its part, the Ivory Coast undertakes that commitment with redoubled faith in the triumph of the noble ideals of our Organization.
